UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6333


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYSHAWN LEWMAR SAWYERS, a/k/a Lightbread,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:10-cr-00003-JLK-1)


Submitted: June 18, 2020                                          Decided: June 26, 2020


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Christine Madeleine Lee, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Roanoke, Virginia, Jennifer R.
Bockhorst, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rayshawn Lewmar Sawyers appeals the district court’s order denying his motion

for a sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194. The district court, using a form for ruling on motions filed under 18

U.S.C. § 3582(c)(2) (2018), held that Sawyers could not receive a reduction because the

First Step Act did not affect Sawyers’ Sentencing Guidelines range.

       After the district court decided the case, we held that 18 U.S.C. § 3582(c)(1) (2018)

is the proper vehicle for motions brought under the First Step Act, and that a defendant’s

eligibility for a reduction does not depend on lowering of his Guidelines range. United

States v. Wirsing, 943 F.3d 175, 183-85 (4th Cir. 2019). Moreover, based on his relevant

offense of conviction, Sawyers is eligible to request relief under the First Step Act. See

Wirsing, 943 F.3d at 186 (4th Cir. 2019) (“All defendants who are serving sentences for

violations of 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii) [(2018)], and who are not excluded

pursuant to the expressed limitations in Section 404(c) of the First Step Act, are eligible to

move for relief under that Act.”). It does not matter, for purposes of his eligibility, that

Sawyers’ offense involved charged quantities of other drugs besides crack cocaine that

would trigger the same statutory penalty range he faced when he was sentenced. See United

States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020).

       Accordingly, we vacate the district court’s order and grant Sawyers’ motion to

remand so that the district court may consider whether to exercise its discretion to grant

Sawyers’ motion. See Gravatt, 953 F.3d at 261, 264; Wirsing, 943 F.3d at 180, 186. On

remand, the district court should also consider whether Sawyers is entitled to counsel under

                                              2
the district court’s standing order regarding appointment of counsel in cases under the First

Step Act. We deny as moot Sawyers’ motion to place the appeal in abeyance for Gravatt.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                             VACATED AND REMANDED




                                             3